Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 11.
Claims 1 and 11 similarly recites a method and cooking apparatus comprising: a cooking apparatus comprising: a plurality of heating coils; an input apparatus receiving input of an output level for each of the plurality of heating coils; a plurality of inverters providing driving power to each of the plurality of heating coils separately; and a processor controlling the plurality of inverters based on the inputted output levels, wherein the processor is configured to: predict a power consumption of each of the plurality of heating coils based on the inputted output level for each of the plurality of heating coils, based on a sum of the predicted power consumption being greater than a predetermined power value, determine a subject heating coil based on the predicted power consumption for each heating coil and history information on power adjustment of the plurality of heating coils, and control an inverter corresponding to the subject heating coil such that the subject heating coil operates at a smaller output level than a current output level which the closest prior art of Oh (US 2014/0151365), Calesella (US 2019/0029079), Park (US 2018/0317284) and Yun (US 2018/0168005) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
8/28/2021